By JUDGE H. CALVIN SPAIN
I have reviewed [the draft] Decree of Confirmation which was recently presented to the Court. I recognize the format of the decree as being in general conformity with that found in A Virginia Cause, authored by Judge Lamb. There are several aspects to the Order which gives the Court difficulty.
First of all, the purchase price should be mentioned in the Decree of Confirmation and a time limit should be set for the performance of the purchaser, Mr. Drewry, in order that this matter be quickly finalized.
While the thrust of [the draft] Order is to the effect that the funds will be ultimately deposited to the credit of the Court, that procedure is not generally followed or looked upon with favor by this Court. The funds should be collected by the Special Commissioner and held in a special trust account for disbursement.
The Court also does not look with favor upon the approach of having the various title liens transferred to the proceeds of the sale. We are not dealing with a *50situation where the deceased has been dead for less than one year, nor are we dealing with a situation, or at least that is the impression the Court is under, that involves less proceeds than are necessary to pay off all of the liens. You might note that where this procedure is used, all the major creditors should be made parties to the proceeding. The footnotes in A Virginia Cause indicate some violation of that principle, but, considering the size of the liens in this instant case, it is appropriate to follow either (1) the procedure of naming the lien creditors or (2) specifically having them brought before the Court in some fashion.
Frankly, the Court believes that it is a Special Commissioner’s responsibility to pay off all the liens forthwith after receipt of sale proceeds. If a lien creditor cannot be located, then the statutory procedure for paying the funds into Court may be followed.
It is my suggestion that an Order be drafted which incorporates the dollar value, the time limit for performance and the distribution of the proceeds. In other words, the Court is recommending that you combine the Decree of Confirmation and Decree of Distribution. For the record, you may wish to file a Scheme of Distribution simultaneously so that the record will be complete.